United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MATERIEL COMMAND, WRIGHT
PATTERSON AIR FORCE BASE, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1181
Issued: April 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 28, 2006 merit decision concerning her entitlement to schedule
award compensation and the Office’s December 28, 2006 decision denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUES
The issues: (1) whether appellant met her burden of proof to establish that she has more
than a five percent permanent impairment of her left leg; and (2) whether the Office properly
denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).

FACTUAL HISTORY
The Office accepted that on July 22, 1994 appellant, then a 45-year-old foreign military
manager, sustained a left shoulder strain, left wrist sprain, and left knee sprain when she tripped
on a fan and fell to the ground landing on her knees. She stopped work on July 22, 1994 and was
terminated from the employing establishment effective October 12, 1994.
The findings of July 28, 1994 x-ray testing of appellant’s left knee showed no fracture but
did show “some degenerative changes about the femoral condyles and narrowing of the joint
spaces medially.” Hypertrophic spurs were noted about the patella.1 In the months following
her July 22, 1994 injury, appellant complained primarily of pain in her left arm (mostly in her
left shoulder and wrist), left knee and low back.
The findings of a November 22, 1994 magnetic resonance imaging (MRI) scan test
revealed that appellant had a right lateral disc hernia at L4-5 with broad-based disc bulging, left
lateral spur at L3-4, and slight disc bulging at L3 and L4.
On June 15, 1995 Dr. Thomas F. Goodall, an attending osteopath, indicated that on
examination appellant exhibited decreased perception of pinprick along the L5 and C6 nerve
distributions on the left.2 He also indicated in another report that on June 15, 1995 appellant
reported having right lower extremity pain. On December 14, 1995 appellant reported bilateral
lower extremity pain, greater on the right.
The Office referred appellant to Dr. Henry Lee King, a Board-certified orthopedic
surgeon, for further evaluation of her upper and lower extremity conditions. On February 8,
1996 Dr. King stated that appellant complained of right lower extremity pain and had difficulty
doing heel-to-toe walking on examination. He noted, however, that appellant did not
demonstrate an antalgic gait when coming into the office. Dr. King indicated that appellant
exhibited some impingement on abduction of her left shoulder and reported other findings for her
shoulders. Appellant had patellofemoral arthritis of her left knee without synovitis or instability.
Dr. King opined that appellant’s July 22, 1994 fall did not cause the arthritis because diagnostic
testing taken shortly after the fall showed a degenerative process.3 He indicated that, under the
standards of the third edition of the American Medical Association, Guides to the Evaluation of

1

X-ray testing of her wrist on that date showed no fracture.

2

Dr. Goodall indicated that the findings of electromyogram (EMG) testing he obtained of appellant’s upper and
lower extremities were normal. He reported similar findings on June 15, 1995.
3

Dr. King also indicated that diagnostic testing showed a “bulging disc with some herniation at L4-5.” On
October 29, 2006 Jan E. Saunders, an attending osteopath, indicated that he would have to see diagnostic testing
from around the time of the 1994 injury to determine whether appellant had a preexisting left knee condition. On
January 31, 1996 Dr. Goodall suggested that appellant sustained a lumbar strain on July 22, 1994.

2

Permanent Impairment (3rd ed. 1991),4 appellant had an eight percent impairment of her left leg.5
Dr. King stated that appellant had a seven percent impairment of her whole person due to the
condition of her L4-5 disc. He also indicated that appellant had an eight percent impairment of
her left arm due to limited shoulder flexion and extension.
The findings of a July 26, 1996 electromyogram (EMG) and nerve conduction study of
appellant’s left arm showed normal results with no evidence of carpal tunnel syndrome, cervical
radiculopathy or other entrapment neuropathy. On October 5, 1998 Dr. Goodall indicated that
appellant continued to complain of cervical and lumbar pain with cervical and lumbar
radiculopathies.
On July 2, 2002 Dr. Rudolf Hofmann, an attending Board-certified orthopedic surgeon,
stated that appellant complained of pain in her left shoulder, left wrist, neck, knees and low back.
He posited that appellant did not injure her back due to the July 22, 1994 fall and that she had no
residuals of the July 22, 1994 injury in her left wrist or shoulder. Dr. Hofmann indicated that on
examination appellant complained of left patellofemoral pain and displayed crepitation. He
concluded that, under the standards of the fifth edition of the A.M.A., Guides (5th ed. 2001),
appellant had a five percent permanent impairment of her left leg according to the footnote
contained in Table 17-31.6 Dr. Hofmann stated, “Any joint space narrowing which [appellant]
has on x-rays of her knees is not attributable to an injury at work but due to preexisting
osteoarthritis of the left medial joint compartment and patellofemoral joint.” On August 5, 2002
an Office medical adviser found that appellant had a five percent permanent impairment of her
left leg according to the footnote contained in Table 17-31 of the A.M.A., Guides.7
On August 24, 2005 another Office medical adviser stated that Dr. Hofmann’s July 2,
2002 report “was very comprehensive” and indicated that he agreed that appellant had a five
percent permanent impairment of her left leg according to the footnote contained in Table 17-31
of the A.M.A., Guides.
In a September 9, 2005 decision, the Office granted appellant a schedule award for a five
permanent impairment of her left leg.8 The award ran for 14.4 weeks from July 2 to
October 10, 2002. In an August 28, 2006 decision, an Office hearing representative affirmed the
4

The Board notes that Dr. King should have applied the standards of the fourth edition of the A.M.A., Guides.
See FECA Bulletin No. 94-4 (issued November 1, 1993); FECA Transmittal No. 02-12 (issued August 30, 2002);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.9 (September 1993).
5

Dr. King made reference to a portion of the A.M.A., Guides concerning knee arthritis caused by trauma or
chondromalacia.
6

The footnote provides, “In an individual with a history of direct trauma, a complaint of patellofemoral pain, and
crepitation on physical examination, but without joint space narrowing on x-rays, a two percent whole person or five
percent lower extremity impairment is given. A.M.A., Guides 544, Table 17-31, footnote.
7

On October 16, 2003 Dr. Richard T. Sheridan, a Board-certified orthopedic surgeon who served as an Office
referral physician, indicated that appellant did not have any permanent impairment of her left arm or left leg.
Although he cited portions of the A.M.A., Guides, Dr. Sheridan did not explain his impairment rating.
8

The Office initially denied appellant’s claim on February 3, 2004, but it set aside this determination in an
August 9, 2005 decision and remanded the case for further development.

3

Office’s September 9, 2005 schedule award decision. She indicated that the weight of the
medical evidence on this matter rested with the July 2, 2002 of Dr. Hofmann and the August 24,
2005 opinion of the Office medical adviser. The Office hearing representative further found that
the Office had not issued a formal decision regarding whether appellant had any permanent
impairment of her left arm and remanded the case to the Office for additional development of
this matter.9
In October 2006 appellant requested reconsideration of her claim. She argued that the
Office’s assessment of her permanent impairment did not adequately take into account her
preexisting conditions, including her left knee degeneration and herniated disc at L4-5.
Appellant also argued that the July 22, 1994 injury permanently aggravated both of these
conditions. On November 20, 2006 Dr. Goodall indicated that appellant had a 10 percent
permanent impairment of her left leg, but he did not explain the basis for this determination.
In a December 28, 2006 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act10 and its implementing regulations11 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, the Act does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.12 It is well established that in determining the
amount of a schedule award for a member of the body that sustained an employment-related
permanent impairment, preexisting impairments of the body are to be included.13 A claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders, or spine.14

9

On May 23, 2006 Dr. Goodall indicated that Dr. King felt that appellant’s disc herniation at L4-5 was directly
related to her employment injury and posited that it should be “added” to appellant’s claim. He also indicated that
appellant’s knee degeneration preexisted her employment injury. Dr. Goodall inadvertently referred to an
August 25, 1994 injury rather than the July 22, 1994 injury.
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

12

Id.

13

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of Office procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
14

Thomas J. Engelhart, 50 ECAB 319, 320-21 (1999).

4

It is well established that proceedings under the Act are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.15
ANALYSIS -- ISSUE 1
The Office accepted that on July 22, 1994 appellant, then a 45-year-old foreign military
manager, sustained a left shoulder strain, left wrist sprain, and left knee sprain when she tripped
on a fan and fell to the ground landing on her knees. In a September 9, 2005 award of
compensation, the Office granted appellant a schedule award for a five permanent impairment of
her left leg. The Office based its award on a July 2, 2002 report of Dr. Hofmann, an attending
Board-certified orthopedic surgeon, and the August 24, 2005 report of an Office medical adviser.
In his July 2, 2002 report, Dr. Hofmann concluded that, under the standards of the fifth
edition of the A.M.A., Guides (5th ed. 2001), appellant had a five percent permanent impairment
of her left leg according to the footnote contained in Table 17-31.16 Dr. Hofmann stated, “Any
joint space narrowing which [appellant] has on x-rays of her knees is not attributable to an injury
at work but due to preexisting osteoarthritis of the left medial joint compartment and
patellofemoral joint.”
The Board notes, however, that Dr. Hofmann improperly suggested that preexisting
impairments of a given scheduled member would not be included in the calculation of permanent
impairment. The Board has held that in determining the amount of a schedule award for a
member of the body that sustained an employment-related permanent impairment, preexisting
impairments of the body are to be included.17
The record suggests that appellant had a preexisting impairment of her left knee which
should be evaluated in connection with her entitlement to schedule award compensation for her left
leg. The findings of x-ray testing of appellant’s left knee on July 28, 1994, i.e., shortly after the
July 22, 1994 accident, showed “some degenerative changes about the femoral condyles and
narrowing of the joint spaces medially.” A review of Table 17-31 of the A.M.A., Guides shows
that inclusion of appellant’s preexisting left knee condition in the impairment evaluation might
produce a higher impairment rating than that received.18
Appellant also claimed that the impairment rating for her left leg should have included
the effects of her herniated disc at L4-5. A claimant may be entitled to a schedule award for
permanent impairment to a lower extremity even though the cause of the impairment originated in
15

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

16

The footnote provides, “In an individual with a history of direct trauma, a complaint of patellofemoral pain, and
crepitation on physical examination, but without joint space narrowing on x-rays, a two percent whole person or five
percent lower extremity impairment is given. A.M.A., Guides 544, Table 17-31.
17

See supra note 13 and accompanying text.

18

See A.M.A., Guides 544, Table 17-31. The table provides impairment ratings for cartilage intervals of the
knee.

5

the neck, shoulders or spine.19 Appellant argued that the disc condition preexisted her July 22,
1994 accident and was aggravated by the accident. Although the reports are not fully
rationalized, the record contains reports of Dr. Goodall, an attending osteopath, and Dr. King, a
Board-certified orthopedic surgeon who served as an Office hearing representative, which lends
some support to this position.20 Before reaching its schedule award determination, the Office did
not adequately consider this aspect of appellant’s schedule award claim.
Given that the Office shares in the responsibility of the development of the medical
evidence, the case should be remanded to the Office for further consideration of the abovediscussed matters. After such development as it deems necessary, the Office should issue an
appropriate decision on appellant’s entitlement to schedule award compensation for her left leg.
The Board notes that, in an August 28, 2006 decision, the Office hearing representative
remanded the case to the Office for the issuance of a formal decision regarding whether appellant
had a permanent impairment of her left arm, but it is unclear from the record whether the Office
has issued such a decision.21
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
did not meet her burden of proof to establish that she has more than a five percent permanent
impairment of her left arm. The case is remanded to the Office for further development.

19

See supra note 14 and accompanying text.

20

The findings of November 22, 1994 MRI scan testing revealed that appellant had a right lateral disc hernia at
L4-5 with broad-based disc bulging.
21

Given the Board’s finding concerning the merit issue of this case, it is not necessary to consider whether the
Office properly denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 28, 2006 decision is set aside and the case remanded to the Office for proceedings
consistent with this decision of the Board.
Issued: April 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

